DETAILED ACTION
This action is in response to claims filed 11 July 2022 for application 15/753979 filed 21 February 2018. Currently claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of calculating probabilities for determining an index for the purpose of classification without significantly more. 
In Step 1, Claims 1 and 5 are directed to the statutory categories of a system and method.
In Step 2a prong 1, Claims 1 and 5 recite, in part, generate distribution information for calculating an index from teacher data; the data comprising a character string; a learning server configured to execute learning processing using the teacher data to add to the distribution information a character to a plurality of first entries; add second entries to the distribution information comprising dummy data; calculate first probabilities…; calculate second probabilities…; and set the probabilities... The generate, data, add, calculate, and set steps, as drafted, amount to the mental process category of abstract idea. are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer”, “learning server and classification server”, “processor”, “main storage device”, “interface”, and “learning server” in the context of this claim, the limitations encompass a person determining distributions and calculating probabilities to generate an index for information in the mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of “computer”, “processor”, “main storage device”, “interface”, and “learning server”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims are directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”, “processor”, “main storage device”, “interface”, and “learning server” to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b). The claims are not patent eligible.
Claims 2-4 and 6-8 recite calculating appearance counts and further probabilities, calculating an insertion count and adding dummy data and calculate a similarity with the probabilities, and calculating a differential, comparing the similarity using a threshold to set the data type. The claims introduce no further additional elements and amount to the mental process category of abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The claims recite the same additional elements as introduced in the independent claims. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims are directed to an abstract idea.
the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”, “processor”, “main storage device”, “interface”, and “learning server” to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b). The claims are not patent eligible.
Claims 9-12 recite largely the same subject matter as claims 1-4 and 5-8 and are rejected under the same reasoning supra.
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the amended computer limitations improve computer technology by making it easier to classify data types of IDs and other character strings. Examiner respectfully disagrees. The added computer limitations are all generic computer components. There are no details in the claims for how these components are being used in a way other than their generic functions of calculating, storing or transferring data. Please see MPEP §2106.04.(a)(2).III.C and 2106.05(b). Improving classification is an improvement to the abstract idea itself and not an improvement to computer technology. Examiner recommends focusing claim language on any improvement to the learning processes or training of any algorithms as those can be helpful in overcoming the 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122